NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN P. ALCARAZ-OCHOA,                          No.    20-73006

                Petitioner,                     Agency No. A076-692-322

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Juan P. Alcaraz-Ochoa, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.



      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings. Conde

Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir. 2020). We deny the petition for

review.

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Alcaraz-Ochoa failed to show it is more likely than not he

would be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009) (no likelihood of torture). We reject as unsupported by the record Alcaraz-

Ochoa’s contention that the BIA ignored evidence or otherwise erred in its analysis

of his claim.

      The temporary stay of removal remains in place until the issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         2                                  20-73006